Citation Nr: 0813262	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-23 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which, in 
pertinent part, denied service connection for a bilateral 
hearing loss disability.

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned.  A transcript has been associated 
with the file.  In October 2007, the Board remanded the 
veteran's claim for further development.  It now returns for 
appellate consideration.


FINDINGS OF FACT

1.  On entrance examination, the veteran was noted to have 
hearing loss of the left ear, and there was no permanent 
aggravation of that disability during service.

2.  The veteran currently has a right ear hearing loss 
disability; however, the preponderance of the evidence is 
against a causal link between the veteran's current right ear 
hearing loss and any incident in service.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or 
aggravated by service, and sensorineural hearing loss of the 
left ear may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 
3.385 (2007).

2.  A right ear hearing loss disability was not incurred in 
or aggravated by active service, and sensorineural hearing 
loss of the right ear may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim, and he was told the to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Obtaining an additional examination or opinion is not needed 
because there is sufficient evidence to decide the claim.  In 
this regard, it is noted that the Board remanded the 
veteran's claim in October 2007 so that an opinion could be 
obtained regarding the etiology of any current hearing loss.  
This medical opinion was obtained in December 2007.  This 
opinion is thorough and will be discussed in detail, below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, an organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
veteran's service and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d).

A claim for service connection generally requires: (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence, as the 
situation dictates; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The veteran contends that he has a bilateral hearing loss 
disability that resulted from acoustic trauma, including 
exposure to tank and aircraft noise, during service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

a.  Left Ear

At the veteran's induction examination, conducted in April 
1973, the veteran reported no problems with his ears, and the 
examiner noted that the veteran's ears were normal.  However, 
on audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
5
N/A
45

The Board notes that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment.  
38 C.F.R. § 3.304(b) (2007).  A veteran who served during a 
period of war, as the veteran in this case, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on entrance medical examination.  
38 U.S.C.A. § 1111 (West 2002).  

In this case, the veteran's induction examination shows that 
he had a left ear hearing loss disability for VA purposes at 
the time of his induction, and thus the presumption of 
soundness does not attach for that condition.  The veteran 
shall be considered to have had a left ear hearing loss 
disability on service entrance.  

Since a left ear hearing loss disability on induction, as 
discussed above, the veteran cannot bring a claim for service 
connection for that disorder, but he may bring a claim for 
service-connected aggravation of that disorder.  Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that case, 38 
U.S.C.A. § 1153 applies and the burden falls on the veteran 
to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In October 2007, the Board remanded the veteran's claim to 
obtain a VA examination and opinion.  After a review of the 
claims folder, the December 2007 VA examiner found that the 
veteran had a high frequency hearing loss at 4000 Hz in the 
left ear upon entry examination in April 1973.  The VA 
examiner concluded that the veteran's preexisting high 
frequency left ear hearing loss was less likely than not 
aggravated during active service beyond the natural progress 
of the condition.

There is clear evidence of current hearing loss of the left 
ear, as evidenced by multiple VA audiological evaluations.  
38 C.F.R. § 3.385. 

However, service medical records show that the veteran had a 
left ear hearing loss disability upon induction.  
Furthermore, the medical evidence shows that the veteran's 
left ear hearing impairment did not noticeably increase in 
severity during service and was not permanently aggravated 
thereby.  Thus, despite the veteran's contentions, the 
preponderance of the evidence is against a finding that the 
veteran's left ear hearing loss disability was aggravated as 
the result of any in-service acoustic trauma.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the Board 
concludes that service connection for a left ear hearing loss 
disability is not warranted.

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.  See 
Gilbert, supra.


b.  Right Ear

As mentioned above, at his April 1973 induction examination, 
the veteran reported no problems with his ears, and the 
examiner noted that the veteran's ears were normal.  Pure 
tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
N/A
5

As the Board may not interpret graphical representations of 
audiometric data, the Board remanded the case in 2007 in 
order to obtain an interpretation of graphical audiograms 
which were conducted during the veteran's period of active 
duty.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  According 
to the December 2007 VA examiner's interpretation of the 
audiograms, the veteran had right ear hearing which was 
within normal limits in February 1975 and in January 1976, a 
few months before service separation.

The Board notes that there is no medical evidence of right 
ear hearing loss between the veteran's separation in April 
1976 and the receipt of VA treatment reports in July 2005, 
showing a right ear hearing loss disability.  38 C.F.R. 
§ 3.385.  

Despite the veteran's contentions, the preponderance of the 
evidence is against a finding that the veteran's right ear 
hearing loss disability is the result any in-service noise 
exposure.  The evidence, including service medical records 
and a December 2007 VA audiological opinion, shows that the 
veteran had right ear hearing which was deemed within normal 
limits upon separation from service.  Furthermore, the first 
medical evidence showing that the veteran had a right ear 
hearing loss disability for VA purposes is a VA treatment 
report from July 2005.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability weighs heavily against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
In addition the December 2007 VA examiner opined that the 
veteran's current right ear hearing loss disability was not 
attributable to service.  It was pointed out that the veteran 
did not report experiencing hearing loss until the early to 
mid 1980s, the veteran had been exposed to acoustic trauma in 
the form of hunting with guns without hearing protection, and 
the veteran had medical conditions that likely had a negative 
impact on his hearing.  Following a review of the claims 
folder, it was concluded that the veteran's right ear hearing 
loss was not attributable to service.

In addition, the veteran, as a lay person, has not been shown 
to be capable of making medical conclusions; thus, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the Board concludes that service connection for 
a right ear hearing loss disability is not warranted.  The 
evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The preponderance of the evidence is against the 
veteran's claim, and it must be denied.  See Gilbert, supra.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


